Title: To James Madison from William Spencer (Abstract), 3 March 1805
From: Spencer, William
To: Madison, James


3 March 1805, Georgetown, Eastern Shore, Maryland. “Some years ago a cargo of a Brig of which one third belonged to Mr. Abraham Falconar formerly a Merchant of the city of Baltimore was seized and taken for the use of the French Government by their Agent at the Island of St. Domingo; and either a certificate, Government Bill, or some other Document was received from the Agent as evidence of the fact. Since the ratification of the French Treaty and the consequent provision for the payment of these claims Mr. Falconar forwarded all his papers connected with this business to Mr. Skipwith at Paris. About a year ago Mr. Falconar departed this Life and Letters of Administration have been granted to me, but no information has yet reached me from Mr. Skipwith. This, I hope, will be received as an apology for my troubling you on this occasion. I have seen it announced in some of the papers, as coming from an official source, that the claims against the Government of France have been liquidated, and that Bills would in a few days, be drawn on the Treasury in favour of the claimants. From what I have seen, I presume, a List of the Persons whose claims have been confirmed is at this time in the office of State. If therefore Mr. Falconars should appear among the names of those whose claims have been allowed it will oblige me very much to receive information to that effect, and also in what manner application is to be made to draw the money.”
Adds in a postscript: “Direct your Letter to George Town cross roads E. Shore Maryland, it being the nearest Post Office. The cargo was owned by James Price, Abraham Falconar and Betts & Forman and the claim for any thing I know may stand in their names jointly.”
